 
 
I 
111th CONGRESS
2d Session
H. R. 4726 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2010 
Mr. McKeon introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To authorize the Secretary of the Interior to participate in projects to encourage the design, planning, and construction of the North Los Angeles County Regional Water Recycling Project in the State of California. 
 
 
1.Short titleThis Act may be cited as the North Los Angeles County Water Recycling Act of 2010. 
2.North Los Angeles County regional water recycling project 
(a)Recycling ProjectsThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding after section 16__ the following: 
 
__.North Los Angeles County regional water recycling project 
(a)In GeneralThe Secretary, in cooperation with the County of Los Angeles Department of Public Works and the County of Los Angeles Waterworks District No. 40, may participate in the design, planning, and construction of the North Los Angeles County regional water recycling project described in the report submitted under section 1606(c). 
(b)Cost SharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the total cost of the project. 
(c)LimitationFunds provided by the Secretary shall not be used for operation and maintenance of the project described in subsection (a). 
(d)In-Kind ServicesIn-kind services performed by the County of Los Angeles Department of Public Works or the County of Los Angeles Waterworks District No. 40 shall be considered a part of the local cost share to complete the project described in subsection (a). 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000.. 
(b)Conforming AmendmentsThe table of sections in section 2 of Public Law 102–575 is amended by inserting after the item relating to section 16__ the following: 
 
 
Sec.16__. North Los Angeles County Regional Water Recycling Program.. 
 
